       Case 5:20-cv-02738-VKD Document 10 Filed 08/03/20 Page 1 of 1




 1   P. Kristofer Strojnik, State Bar No. 242728
     pstrojnik@strojniklaw.com
 2   Esplanade Center III, Suite 700
 3   2415 East Camelback Road
     Phoenix, Arizona 85016
 4   602.510.9409 (tel.)
 5
     Attorneys for Plaintiff THERESA BROOKE
 6
                             UNITED STATES DISTRICT COURT
 7
 8                        NORTHERN DISTRICT OF CALIFORNIA

 9   THERESA BROOKE, a married woman                 Case No: 20-cv-02738-VKD
     dealing with her sole and separate claim,
10
                                                     NOTICE OF DISMISSAL WITH
11                        Plaintiff,                 PREJUDICE
12   vs.
13
     CAMPBELL FOOTHILLS VENTURE
14   LLC, a Delaware limited liability company
     dba DoubleTree by Hilton Hotel Campbell
15
     – Pruneyard Plaza,
16
                          Defendant.
17
18          Please take notice that Plaintiff dismisses the above case with prejudice; each

19   party to bear their own costs and fees.

20
21          RESPECTFULLY SUBMITTED this 3d day of August, 2020.

22
                                                 /s/ P. Kristofer Strojnik
23
                                                 P. Kristofer Strojnik (242728)
24                                               Attorneys for Plaintiff
25
26
27
28
